This is an action of assumpsit to recover for services rendered during a period of five and one-half years. That services were rendered is not controverted. Their amount and value were the contested issues. The verdict was in the sum of $1772. Had these issues been submitted to the court in the first instance our finding would have been somewhat less. But we are unable to say that the conclusion of the jury in *566this case, which was of a character peculiarly within their knowledge and experience, was so grossly excessive as to indicate passion or prejudice on their part or a failure to appreciate the force of the evidence. The entry must therefore be: Motion denied. McGillicuddy & Morey, for plaintiff. J. H. Rousseu, for defendant.